fa

~) ON OA

10
ll
12
13
14
15
16
17
18
19
20
21
22

24

25
26
27
28

Case 3:20-cv-01801-SI Document 1 Filed 03/16/20 Page 1 of 6

Joseph Bakhos Esq,

State Bar Number: 327036

17221 E. 17th St., Ste #F

Santa Ana, CA 92705

Telephone: [714]-617-5868

Email Address: jbakhoslaw@yahoo.com
Attorney for plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ADAM GHADIRI, Case No.:
Plaintiff, COMPLAINT FOR DAMAGES AND
Vs. INJUNCTIVE RELIEF FOR VIOLATIONS
OF AMERICANS WITH DISABILITIES
BAY FAIR SHELL dba SHELL GAS ACT; CALIFORNIA UNRUH CIVIL

STATION, a business entity; BANSAL, INC.,| RIGHTS ACT; GENERAL NEGLIGENCE
a corporation,

 

Defendants

 

 

 

Plaintiff ADAM GHADIRI (“Plaintiff”) complains of defendants BAY F AIR SHELL
dba SHELL GAS STATION, a business entity, and BANSAL, INC., a corporation, (all
defendants collectively referenced herein as “Defendants”) as follows.

PARTIES

l. Plaintiff is a California resident with physical disabilities. He suffers from severe
arthritis in his knees and back. He has been diagnosed with spinal stenosis and myelopathy
(nerve damage). He has difficulty walking and uses a cane and a wheelchair for long distance
mobility. He suffers daily with pain that requires him to take pain medication. He has a
California driver’s license and drives for business activities and for his household errands.
Plaintiff has a California handicap parking placard that is prominently displayed in his vehicle.

2. Defendant BAY FAIR SHELL dba SHELL GAS STATION is a gas station and

 

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
-{-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01801-SI Document1 Filed 03/16/20 Page 2 of 6

is located at 1784 150" Ave., San Leandro, CA 94578,

3, Plaintiff is informed and believes and on that basis alleges that defendants
BANSAL, INC., a corporation, is the owner of the premises, building, and/or the land located at
1784 150" Ave., San Leandro, CA 94578.

4. Plaintiff does not know the true names of all possible defendants, their business
capacities, their ownership connection to the property and the business, or their relative
responsibilities in causing the access violations herein complained of, and plaintiff alleges a
joint venture and common enterprise by all defendants. Plaintiff is informed and believes that
each of the defendants is responsible in some capacity for the events and damages alleged or is a
necessary party for obtaining appropriate relief. Plaintiff shall seek leave to amend the
complaint to name and add other defendants when their identities are ascertained.

JURISDICTION & VENUE

5. This court has subject matter jurisdiction over this action pursuant to 28 U.S.
Code § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with Disabilities Act of
1990, 42 U.S. Code § 12101, et seq.

6. Pursuant to pendant jurisdiction, an attendant and related cause of action arising
from the same nucleus of transactions is brought under California’s Unruh Civil Rights Act
(Civil Code §§51-52) which expressly incorporates the Americans with Disabilities Act.

7, Venue is proper in this court pursuant to 28 U.S. Code § 1391(b) and is founded
on the fact that the real property which is the subject of this action is located in this district and
Plaintiff's causes of action arose in the district.

FACTUAL ALLEGATIONS

8. Plaintiff went to BAY FAIR SHELL dba SHELL GAS STATION in or about
March 2019. When entering the parking lot, Plaintiff noticed there was no handicap parking, no
handicap parking sign, and no van access. The condition of the parking lot, therefore, denied
Plaintiff, as a disabled person, full and equal access to the business and caused him difficulty

and frustration in his attempts to consummate business there.

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
-2-

 
Gn

Oo CO ~}

10
11
12
13
14
15

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01801-SI Document1 Filed 03/16/20 Page 3 of 6

9. Failing to provide full and properly maintained access to handicap parking area
amounts to a violation of the operative American with Disabilities Act Guidelines ““ADAAG”).
The lack of a handicap parking space violates the ADAAG. Additionally, the lack of a handicap
parking space shows neglect and demonstrates Defendants are not implementing any policy of

upkeep so as to give disabled persons practical access to the given premises and services equal

to the access enjoyed by non-disabled persons; this amounts to illegal discrimination against

disabled persons who wish to patronize BAY FATR SHELL dba SHELL GAS STATION as a
place of public accommodation.

10. Plaintiff personally encountered violations of applicable legal obligations and
standards that prevented him from full and equal access to convenient, safe, adequate, and
appropriate parking facilities. Plaintiff would like to patronize this establishment again but
cannot do so until the Defendants remove these barriers or obstacles to proper access equal for
everyone and correct all violations of law. Plaintiff seeks to have all barriers and obstacles
related to disabled persons remedied, whichever may exist, regardless of whether he personally
encountered any of them. See Doran v. 7-11, 506 F3d 1191 (9th Cir 2007}, holding that once a
handicapped plaintiff encounters one barrier to equal access at a given site, he can sue to have
all other barriers relating to his disability removed even if he did not personally encounter those
barriers on the given occasion. Additionally, Plaintiff believes and alleges that Defendants’
failure to remedy and remove the specific barriers (difficulties) to access for disabled persons,
as mentioned in the Paragraphs above, is intentional because (a) these particular barriers are
obvious, and (b) Defendants, jointly and severally, exercised full control and dominion over the
conditions on the land and at the business at this particular location, and therefore the lack of
and barriers to full equal access for disabled persons was not mere “accidental oversight”, given
that had Defendants intended any other situation they had the means and ability to make the
land and business fully compliant with the legal requirements mandated by the flaws, as set forth

in the causes of action below.

FIRST CAUSE OF ACTION
VIOLATION OF THE AMERICANS WITH DISABILITES ACT OF 1990

 

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
-3-

 
SPO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01801-SI Document 1 Filed 03/16/20 Page 4 of 6

(Against AH Defendants (42 U.S. Code § 12101, et seq.))

Il. Plaintiff realleges and incorporates by reference the allegations contained in all
prior paragraphs of this complaint.

12, Defendants own, operate, lease from, or lease to a place of public
accommodation commonly known as BAY FAIR SHELL dba SHELL GAS STATION. Under
the ADA, it is an act of discrimination for any person(s) who owns, leases (or leases to), or
operates a place of public accommodation to deny to disabled persons the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
place of public accommodation. 42 U.S. Code § 12182(a). U.S. Code § 12182(b) defines
discrimination, inter alia, as follows:

a. A failure to make reasonable modifications in policies, practices,

or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with

disabilities, unless the entity can demonstrate that making such modifications

would fundamentally alter the nature of such goods, services, facilities, privileges,

advantages, or accommodations. 42 U.S. Code § 12182(b)(2)(A)(ii).

b. A failure to remove architectural barriers, and communication

barriers that are structural in nature, in existing facilities, ... where such removal is

readily achievable. See 42 U.S. Code § 12182(b)(2)(A)(iv). Barriers can be

defined by reference to the ADAAG, found at 28 Code Federal Regulations, Part

36, Appendix D.

c A failure to design and construct facilities for first occupancy, if

later than 30 months after July 26, 1990, that are readily accessible to and usable

by: individuals with disabilities, except where an entity can demonstrate that it is

structurally impracticable to meet the requirements of such subsection in

accordance with standards set forth or incorporated by reference in regulations

issued under this subchapter. 42 U.S. Code § 12183{a)(1).

13. Defendants are persons or business entities that own, operate, or lease a place of

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
-4-

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01801-SI Document 1 Filed 03/16/20 Page 5 of 6

public accommodation. As such, Defendants are required to avoid discrimination and have
specific duties to (1) ensure that all construction, alteration, or modification is barrier-free as to
disabled persons and complies with the currently operative ADAAG; and/or (2) remove all
existing barriers to disabled persons where such removal is readily achievable, and/or (3) to
provide alternatives to barrier removal for the benefit of the disabled persons so that they do
enjoy equal access at places of public accommodation. Defendants have failed to meet these
obligations. Consequently, Plaintiff is entitled to court-ordered relief against the defendants, to
make sure that within six months from the beginning of this action the defendants render their

public accommodation premises fully compliant with the ADA.

SECOND CAUSE OF ACTION
VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
(Against All Defendants (Cal Civil Code § 51-53))

14.‘ Plaintiffrealleges and incorporates by reference the allegations contained in all

prior paragraphs of this complaint,

15. Because Defendants violated Plaintiff's rights under the ADA, they also violated
the Unruh Civil Rights Act and are liable for damages. Civil Code § 51(f), 52(a).

16. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
discomfort, and embarrassment for the plaintiff, the defendants are also responsible for statutory

damages, i.e., civil penalties. See Civil Code § 51(f, 52(a).

THIRD CAUSE OF ACTION
GENERAL NEGLIGENCE
(Against All Defendants)

17, Plaintiff realleges and incorporates by reference the allegations contained in all
prior paragraphs of this complaint.

18. Defendants owe a duty of care to Plaintiff, arising under the ADA and Unruh
Civil Rights Act, to provide safe, convenient, and accessible facilities. Their violations of this
duty, as alleged in the preceding paragraphs of this complaint, has caused inconvenience, injury,
and damage to Plaintiff in the amount of at least minimal amounts of damages allowed by

applicable statutes, the exact amount to be determined at the trial.

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
-5-

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-01801-SI Document1 Filed 03/16/20 Page 6 of 6

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this court award damages and provide relief against
all named Defendants, jointly and severally, as follows:

1, For mandatory injunctive relief, compelling Defendants jointly and severally to
comply with the Americans with Disability Act and the California Unruh Civil Rights Act by
fully correcting all violations of the requirements of these laws within six months of being
served with Summons and Complaint in this action, and that said Defendants be required to
report to Plaintiff and to the Court of the actual status of the correction of the defects charged in
this Complaint on the next day after the six month period has expired.

2. For damages under the Americans with Disability Act and/or the Unruh Civil Rights
Act where applicable, which statutes provide for actual damages and a statutory minimum of
$4,000. If the Plaintiff cannot recover under both Unruh and ADA, simultaneously, an election
will be made prior to or at trial, at an appropriate stage in these legal proceedings.

3. For damages for general negligence, in the amount of at least minimal amounts of
damages allowed by applicable statutes, or alternatively $4,000, the exact amount to be
determined at trial.

4. For reasonable litigation expenses and costs of suit pursuant to 42 U.S. Code § 12205,
Cal Civil Code § 52, and Cal Code of Civil Procedure § 1021.5. For reasonable attorneys’ fees
pursuant to 42 U.S. Code § 12205, Cal Civil Code § 52, and Cal Code of Civil Procedure §
1021,5, in the amount of $4,000.

5. For such other and further relief as the court deems just and proper.

Josegh Bakhos, Esq,
Attorney for Plaintiff

 

Dated: 3\n\e" .

 

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
-6-

 
